DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Haley (U.S. Patent No. 4,170,245) discloses a flow controller (Figs. 1-8) comprising, a base (12) in which an inlet port (14) and an outlet port (16) of a gas are prepared on a surface of said base (12) and a passage (Fig. 4) communicating said inlet port (14) and said outlet port (16) with each other is prepared inside said base (12), a flow sensor (70) which measures a flow rate of said gas flowing through said passage (Column 3 lines 50-59), and at least two flow control valves (52) which control the flow rate of said gas flowing through said passage (Fig. 4), wherein: said passage (Fig. 4) comprises, an inlet passage (21) that is a space (Fig. 4) which communicates with said inlet port (14), a branching part (Fig. 4) that is a space which communicates with said inlet passage (21) and branches a flow of said gas (Fig. 4), branch passages (Fig. 4) that are at least two spaces which communicate with said branching part in parallel (Fig. 4), a joining part (18 & 20) that is a space which communicates with said branch passages (Fig. 4) and makes said flows of said gas join together, and an outlet passage (Fig. 4) that is a space which makes said joining part (18 & 20) communicate with said outlet port (16), and said flow sensor (70) is configured so as to detect a total flow rate (Column 3 lines 50-59) of said gas which flows through said passage (Fig. 4)
Haley does not render obvious in combination with the rest of the claim limitations wherein the at least two flow control valves have the same specification and control the flow rate of said gas flowing through said passage, and at least one of said flow control valves is interposed in each of said branch passages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753